Detailed Action
1. This Office Action is submitted in response to the RCE/Amendment filed 12-14-2020, wherein claims 1, 4, 5 and 15 have been amended. Claims 1-16 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				

			Allowable Subject Matter

2. Claims 1-16 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
3. The prior art discloses a transfer capillary device for transfering ions and/or neutral particles into a mass analyzer, where the transfer device has a housing with an inlet at a first end and an outlet at a second end proximate the entrance to the mass analyzer, and wherein a first laser generates ions from a sample by dissociation/activation and/or ionization, which are subsequently transferred into the entrance of the mass analyzer. See; for example, USPN 5,663,561 and  USPN 5,171,989.
The prior art also discloses a device for transfering ions and/or neutral particles into a mass analyzer, where a second laser generates ions from the first laser’s activation such as by MALDI or generation of a sample plume. See; for example, USPN 4,988,879; USPN 6,747,274 USPN 8,829,426 and USPN 8,384,023

Also, there would be no motivation to combine any of the references above with any other references to obtain the applicant’s claimed invention.
	4. Claims 1 and 15 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest an ambient or atmospheric pressure ion source and method of generating ions that includes; a first laser source arranged and adapted to generate ions and/or neutral particles
from a target; a transfer device arranged and adapted to cause said ions and/or said neutral particles to pass along a first path or axis within said transfer device, wherein said transfer device comprises a housing having an inlet through which said ions and/or said neutral particles enter said transfer device and an outlet through which said ions and/or further ions and/or neutral particles may exit said transfer device; and a secondary activation device which is arranged and adapted to direct laser radiation or photons along, across or over at least a portion of said first path or axis so as to cause secondary activation of said ions and/or said neutral particles.
	5. Claims 2-14 and 16 are allowed by virtue of their dependency upon allowed claims 1 and 15. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
May 14, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881